Citation Nr: 1043215	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-37 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for a left 
hand disability; and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The appellant served on active duty from March 1954 to February 
1956.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, which found that new and material evidence had not been 
received sufficient to reopen the previously denied claim of 
entitlement to service connection for a left hand disability 
(lymphangitis of the left hand).

As an additional matter, the Board finds that the issues of 
entitlement to service connection for shoulder and back 
disabilities have been raised by the record, but have not been 
adjudicated by the AOJ.  Therefore, the Board does not have 
jurisdiction over these issues, and they are referred to the AOJ 
for appropriate action

To establish jurisdiction over this issue, the Board must first 
consider whether new and material evidence has been submitted to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2010).  The Board must proceed in this fashion regardless 
of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the 
analysis section, new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a left 
hand disability.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left hand 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  The appellant will be notified if any 
further action on his part is required.



FINDINGS OF FACT

1.  The appellant did not timely appeal a July 1981 rating 
decision that denied service connection for a left hand 
disability.

2.  Evidence submitted since the July 1981 rating decision, when 
considered with previous evidence of the record, relates to an 
unestablished fact necessary to substantiate the appellant's 
claim and raises a reasonable possibility of substantiating the 
claim.

CONCLUSIONS OF LAW

1.  The July 1981 rating decision that denied service connection 
for a left hand disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for a left 
hand disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A July 1981 rating decision denied the appellant's claim for 
service connection for a left hand disability.  The appellant did 
not file a timely appeal of that decision.  Although the RO 
reopened the claim in the October 2008 Statement of the Case and 
has adjudicated the issue of entitlement to service connection on 
the merits, the Board must consider the question of whether new 
and material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
the claim de novo.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A finally adjudicated claim is an application, which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  
Thus, the July 1981 rating decision became final because the 
appellant did not file a timely appeal.

The claim for service connection may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The appellant filed this application to reopen 
his claim in August 2007.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate a claim.  New and 
material evidence can be neither cumulative or redundant of the 
evidence of record at the time of the last prior denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010); Shade v. Shinseki, No. 08-3548 (Vet. App. Nov. 2, 2010).  
Only evidence presented since the last final denial on any basis 
will be considered, in the context of the entire record.  Evans 
v. Brown, 9 Vet. App. 273 (1996).  In determining whether 
evidence is new and material, the credibility of the new evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the July 1981 rating decision, the evidence 
consisted of VA treatment records and service treatment records.  
The RO denied the appellant's claim on the basis that the 
appellant was treated for an acute and transitory condition 
during service and no current residuals were shown.

Evidence added to the record since the time of the last final 
decision includes additional VA treatment records, private 
treatment records, an October 2008 VA examination and opinion, 
and statements in support of the appellant's claim.  The new 
evidence also includes a June 2008 private treatment report that 
indicates a history of treatment for a left hand thenar space 
abscess with lymphangitis during service and recurrent episodes 
of lymphangitis with residual trigger finger of the left index 
finger and osteoarthritis of the left hand since the appellant's 
service.
The Board finds that the evidence received since the last final 
decision is new and material evidence and raises a reasonable 
possibility of substantiating this claim because it addresses a 
previously unestablished fact, that the appellant currently 
suffers from a left hand disability that may be related to his 
service or an event or injury in service.  That evidence is 
presumed credible for the purpose of determining whether it is 
material.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for service 
connection for a left hand disability is reopened, and the appeal 
is granted to that extent only.

However, the Board cannot, at this point, adjudicate the reopened 
claim, as further assistance is required to comply with the duty 
to assist.  This is detailed in the REMAND below.


ORDER

New and material evidence having been received, the claim for 
service connection for a left hand disability, is reopened.  To 
that extent only, the claim is granted.


REMAND

Additional development is needed prior to the disposition of the 
appellant's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

Initially, it appears that the appellant's VA treatment records 
should be obtained.  A review of the VA treatment records shows 
gaps in VA treatment records dated from July 1981 to June 2003 
and from May 2006 to May 2008.  To aid in adjudication, the 
appellant's complete VA medical records should be obtained and 
associated with the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The appellant also submitted reports from Dr. 
E. R. dated in June 2008 and May 2009, which indicate ongoing 
treatment of his left hand disability.  However, there are no 
additional private treatment records from Dr. E. R. in the claims 
file.  Accordingly, any additional private treatment records 
should also be obtained.

In addition, the record shows that the appellant was in receipt 
of benefits from the Social Security Administration (SSA) for a 
short period of time.  However, since the SSA decision and the 
records upon which that grant of benefits was based are not 
included in the claims folder and may be relevant to the claim on 
appeal, those records should also be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992), Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2010).

Next, the appellant contends that he has a left hand disability 
that is related to service.  The service treatment records dated 
in April 1954 reflect treatment for swelling of the left hand 
with no history of trauma diagnosed as cellulitis without 
lymphangitis.  That same month, the appellant underwent an 
incision and drainage of an abscess on the thenar space of the 
left hand.  In May 1954, the appellant was discharged from the 
hospital at which time the left hand was asymptomatic.  A 
February 1956 separation examination indicates a normal clinical 
evaluation of the appellant's upper extremities.

Private treatment records include a June 2008 report from Dr. E. 
R. that indicates a history of treatment for a left hand thenar 
space abscess with lymphangitis during service and recurrent 
episodes of lymphangitis with residual trigger finger of the left 
index finger and osteoarthritis of the left hand since the 
appellant's service.

The appellant was afforded a VA hand, thumb, and fingers 
examination in October 2008, at which time he presented with a 
history of swelling and pus of the left index finger and hand 
since April 1954.  On examination, the appellant was diagnosed 
with osteoarthritis of the left hand and left index trigger 
finger.  The examiner opined that there is no evidence of 
treatment for a left trigger finger, lymphangitis, or 
osteoarthritis for several years after service and that the left 
hand arthritis is due to the natural process of aging.  With 
respect to the etiology of the left index trigger finger, the 
examiner referenced a Mayo clinic article and opined that he 
could not state the exact onset of the trigger finger, but that 
it was not during the appellant's active service.  With respect 
to recurrent lymphangitis of the left hand, the examiner opined 
that the disability occurred several years after the appellant's 
service.  In September 2010, the appellant's representative 
contended that the October 2008 VA examination and opinion are 
inadequate for rating purposes.

Although the appellant is competent to report the onset of a left 
hand disability during and after his service, he is not competent 
to diagnose or to relate any current left hand disability to his 
active service.  As any relationship remains unclear to the 
Board, the Board finds that another VA examination is necessary 
in order to fairly decide his claim.  McLendon v. Nicholson, 20 
Vet. App. (2006).  The examiner on remand should specifically 
reconcile the opinion with the October 2008 VA examination and 
any other opinions of record.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.

1.  Obtain the appellant's complete VA 
medical records.

2.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the appellant's claim for Social 
Security disability benefits and the medical 
records relied upon concerning that claim.

3.  After obtaining the necessary 
authorization, obtain the appellant's private 
treatment records from Dr. E. R., and any 
additional private treatment records 
identified by the appellant.  All attempts to 
secure the records must be documented in the 
claims folder.

4.  Schedule the appellant for a VA 
examination with an examiner who has not 
previously examined him to determine the 
nature and etiology of any current left hand 
disability, including osteoarthritis of the 
left hand, left index trigger finger, and 
lymphangitis.  The claims folder should be 
reviewed and that review should be indicated 
in the examination report.  The examiner 
should specifically attempt to reconcile and 
discuss the opinion with all other opinions 
of record, including the October 2008 VA 
opinion.  All indicated studies should be 
performed.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Diagnose any current left hand 
disability, to specifically include 
osteoarthritis of the left hand, left 
index trigger finger, and lymphangitis.

(b)  Is it at least as likely as not (50 
percent or more probability) that any left 
hand disability,[ to specifically include 
osteoarthritis of the left hand, left 
index trigger finger, and lymphangitis], 
was incurred in or is due to or the result 
of the appellant's active service, 
including in-service treatment for 
cellulitis of the left hand in April and 
May 1954?  The examiner must consider the 
appellant's statements regarding the 
incurrence of a left hand disability, and 
his statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

5.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a Supplemental Statement of the Case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


